DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 37-61 are pending upon entry of amendment filed on 7/16/19.

Applicant’s election of group I, claims 37-60 without traverse in the reply filed on 3/14/22 has been acknowledged.   

Accordingly, claim 61 withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 37-60 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 7/16/19 and 12/8/21 have been acknowledged.

4.	The oath filed on 7/16/19 has been acknowledged.

5.	Claims 37, 42, 53, 55 and 59 are objected to because of the following informalities:  Claims do not recite proper Markush groups. The phrase “selected from the group consisting of A, B, and C” should be used.  Appropriate correction is required.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 37-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2010086189 (IDS reference) in view of U.S.Pat.6,258,362 and U.S.Pub. 2010/0260796 (IDS reference).

The ‘189 publication teaches composition comprising a simian adenoviral vector and a pharmaceutically acceptable carrier (p. 41-42, Examples 2-3,6).  The excipients include various adjuvant (p. 42) and the simian vectors include ChAd55, ChAd83 or Pan9 (Tables 1-2, p.6, 26-30, claims 16-18).  The ‘189 publication teaches the pharmaceutically acceptable carriers include calcium salts including chloride and polysorbate (p. 44-45).

The disclosure of the ‘189 publication differs from the instant claimed invention in that it does not teach the use of sorbitol and amorphous sugar combinations and a kit thereof as in claims 37-60 of the instant application. 

The ‘362 patent teaches lyophilization and/or reconstitution of a viral vector in the presence of sucrose from 2-12% and sorbitol of 1.5% (col.5) and upto 50mM NaCl in the presence of Tris Buffer (Example 8)  The excipients include a buffer, salt, dextran and/or peptones. The exemplary composition comprising the vector works for any other virus (col. 6). Note combination of 1.8% sorbitol and 5% sucrose is used in Example 8.

Further, the ‘796 publication teaches viral vector compositions comprising sorbitol and trehalose combination (claims 1-8) from the concentration of sugar alcohol from 0.5-5% and trehalose from 1.5-7% and the mixture of the sugars are less than about 12.5% (claims 7-9).

Given that the combinations of sorbitiol and sucrose/trehalose at various concentration ranges set forth in clams 7-9, the ratios read on the claimed range between 4-18 set forth in claims 38-44.

The ‘796 publication teaches that the combinations are suitable for adenoviridae (claim 12) and immunogenic compositions include viral vectors (p. 13-16) and kits comprising multiple containers (p.24) including a container for solvent as required by claim 60 of the instant application.

In addition, the ‘796 publication teaches moisture content is between 2% (Table 3) after freeze drying. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize various excipients in lyophilization and reconstitution of viral vectors taught by the ‘362 patent and ‘792 publications into the simian viral vector composition taught by the ‘189 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the stabilization is key in formulating viral vector composition and the conditions taught by the ‘362 patent and the ‘796 publication are suitable for simian vector as compositions comprising sorbitol and sucrose are not detrimental for viral vector compositions and widely used.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 37-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-71of U.S. Application No. 17/251,518.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘518 application recites a composition comprising a simian adenoviral vector, buffer, amorphous sugar and/or sorbitol and the composition is stable at room temperature.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	No claims are allowable.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 5, 2022 


/YUNSOO KIM/Primary Examiner, Art Unit 1644